                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Chaka Jackson,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00076-RJC-DSC
                                      )
                 vs.                  )
                                      )
        State of Georgia, et al       )
                                      )
                                      )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 7, 2020 Order.

                                               December 7, 2020




      Case 3:20-cv-00076-RJC-DSC Document 5 Filed 12/07/20 Page 1 of 1
